*683Contrary to the father’s contention, a hearing is not necessary where, as here, the Family Court possesses adequate relevant information to enable it to make an informed and provident determination as to the subject child’s best interests (see Rosenberg v Rosenberg, 60 AD3d 658 [2009]; Matter of Vanjak v Pesa, 26 AD3d 512 [2006]; Assini v Assini, 11 AD3d 417, 418 [2004]; Matter of Smith v Molody-Smith, 307 AD2d 364 [2003]; Matter of Vangas v Ladas, 259 AD2d 755 [1999]; Webster v Webster, 163 AD2d 178 [1990]). The Family Court examined the parents over several court appearances, and conducted an in camera interview of the child to ascertain his wishes. These proceedings were sufficient to enable the Family Court to make an informed and provident determination on the issue of visitation (see Rosenberg v Rosenberg, 60 AD3d 658 [2009]; Matter of Vangas v Ladas, 259 AD2d 755 [1999]), and there is no basis to overturn the Family Court’s determination. Florio, J.P., Chambers, Hall and Miller, JJ., concur.